Citation Nr: 0119494	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-01 331	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to secondary service connection for a right 
knee disorder.  

2.  Entitlement to secondary service connection for left leg 
compartment syndrome.  

3.  Entitlement to an increased rating for a postoperative 
status, left knee disorder, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1974.  
With regard to the claim of entitlement to secondary service 
connection for a right knee disorder, the Board of Veterans' 
Appeals (Board) notes that, in rating decisions dated in 
November 1994 and October 1995, the RO, among other things, 
denied a claim of entitlement to secondary service connection 
for a right knee disorder.  The veteran did not file a timely 
notice of disagreement with regard to this issue, and the 
denials of the claim became final.  In a rating decision, 
dated in September 1999, the RO, in effect, concluded that 
evidence added to the record since the November 1994 and 
October 1995 rating decisions was new and material, and the 
claim of secondary service connection for a right knee 
disorder was reopened.  This appeal, as to all issues listed 
on the preceding page, arises from the September 1999 rating 
decision, and the issue as to the right knee disorder is 
before the Board for review on a de novo basis.  The veteran 
was accorded a hearing in Washington, D.C., in April 2001, 
before the undersigned Member of the Board.  A copy of the 
transcript of the hearing is included in the record.  


FINDINGS OF FACT

1.  The veteran's current right knee disorder is the subject 
of continuous aggravation by his service-connected left knee 
disorder.  

2.  The veteran's left leg compartment syndrome is not caused 
by or aggravated by his service-connected left knee disorder.  



CONCLUSIONS OF LAW

1.  The veteran's right knee disorder is proximately due to 
and the result of his service-connected left knee disorder.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ 2000 (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.310(a) (2000).  

2.  The veteran's left leg compartment syndrome is not 
proximately due to or the result of his service-connected 
left knee disorder.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 2000 (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the veteran's service medical records shows that he 
was injured in January 1974, when a howitzer rammer fell on 
his left leg above the knee.  The service medical records do 
not contain reports of complaints, diagnoses, or treatment 
for either a left leg compartment disorder or a right knee 
disorder.  

On an October 1975 VA examination to evaluate the severity of 
his service-connected left knee disorder, the veteran 
complained of left knee pain, which made it difficult for him 
to stand for more than limited periods of time.  He stated 
that he had pain in his right leg when he shifted his weight 
to that leg.  On clinical evaluation, the right thigh was one 
inch larger in circumference than the left thigh.  There were 
no other findings or diagnoses reported with regard to the 
right lower extremity.  

In June 1980, the veteran underwent left knee surgery at the 
VA Medical Center in Salem, Virginia (Salem VAMC).  VA 
medical records dating from June 1980 show that the left knee 
surgery involved a lateral release procedure performed under 
local anesthesia.  

In a September 1982 report by a VA rheumatology specialist, 
it was noted that the veteran was having pain in his right 
knee.  He had not experienced swelling, and he had not 
noticed that his right knee was giving way.  On clinical 
evaluation, there was right knee crepitus on motion.  

In a VA Form 9 ("Appeal to the Board of Veterans Appeals"), 
submitted in April 1983, and in a letter to his 
representative, dated in July 1983, the veteran stated that 
he was favoring his right leg because of pain in his left 
knee.  

A November 1983 report of a VA orthopedic evaluation noted 
that the veteran indicated that he had had some relief of his 
left knee pain after his left knee surgery in 1980, but his 
left knee pain was beginning to increase in severity, and he 
was having right knee symptoms.  He complained that his right 
knee symptoms were particularly apparent in relation to 
climbing and descending stairs and squatting; all movements 
which were performed as part of his employment as a letter 
carrier.  On clinical evaluation, the right knee appeared 
normal, and there was no effusion, point tenderness, warmth 
or erythema.  The right knee was stable to all applied 
stresses.  McMurray's test was negative for right knee 
abnormalities, and the right knee was normal on x-ray study.  
The examiner's assessment included a history of right knee 
pain, which was consistent with chondromalacia of the 
patella, minimal physical findings as to the right knee, and 
a normal right knee on x-ray study.  

At a hearing in June 1984, before Members of the Board in 
Washington, D.C., the veteran testified that he had worked 
for the United States Postal Service (USPS) since 1981.  He 
indicated that he was a letter carrier, and that his right 
knee had begun to bother him a year and a half earlier.  

In February 1986, the veteran underwent left knee surgery at 
the Salem VAMC.  The surgery report shows that the left knee 
surgery was a diagnostic arthroscopy.  The operative 
diagnosis was left knee subluxation.  

Thereafter, a medical note from the Salem VAMC, and dated in 
March 1995, was associated with the claims folder.  The note 
refers to two VA physicians who are both more fully 
identified in the record, but who are referred to herein as 
"Dr. T.S." and "Dr. R.T."  Dr. T.S. prepared the medical 
note, and reported having reviewed and relied upon a medical 
opinion by Dr. R.T.  Dr. T.S. opined that, based on medical 
notes from Dr. R.T. and a clinical assessment of the veteran, 
it was more likely than not that the veteran's right knee 
problems were aggravated by his left knee injury.  

On VA orthopedic examination in April 1995, the examiner 
noted that the veteran had undergone surgery for chronic 
compartment syndrome.  The veteran gave a history of 
developing symptoms in his right knee similar to those in his 
left knee, beginning in 1991.  He indicated that both his 
knees tended to give way, causing him to come close to 
falling.  He reported frequent episodes of swelling in his 
knees, as well as crepitus and related discomfort.  The 
veteran stated that staying off his feet and hot soaks 
provided only limited relief.  Knee pain prevented him from 
playing sports with his children, and he was beginning to 
worry that his knees would not permit him to continue his 
employment as a letter carrier for much longer.  The veteran 
indicated that he could no longer ride a bicycle, and he 
stated that kneeling and climbing stairs caused pain.  On 
clinical evaluation, the examiner noted a 2 and 1/2 half inch 
long and a 1/2  inch wide scar on the left knee from the 
lateral release procedure.  Scars from the veteran's 
compartment surgery were also noted.  The circumference of 
both knees was 14 and 3/4 inches.  There was a 3/4 inch long scar 
on the lateral aspect of the right knee.  The examiner noted 
that there was no laxity and swelling with regard to the 
veteran's knees, and no apprehension sign on examination.  
The range of motion of the left knee was from zero to 147 
degrees, and the range of motion of the right knee was from 
zero to 141 degrees.  The examiner indicated that x-ray 
studies of the right knee and the left knee demonstrated no 
fracture, dislocation, or other bone abnormalities, and the 
studies were described as normal.  The diagnoses included 
subjective complaints of right knee symptoms.  The examiner 
opined that the veteran's right knee symptoms were probably 
exacerbated by his service-connected left knee disorder.  

(The Board here notes that, in an October 1995 rating 
decision denying the veteran's claim of entitlement to 
secondary service connection for a right knee disorder, the 
RO considered the opinion of Dr. T.S. as to the onset of the 
veteran's right knee disorder but, concluded that the results 
of the April 1995 VA examination disclosed subjective 
complaints of right knee symptoms, rather than a current 
right knee disability.)  

At a hearing in May 1996, before a hearing officer at the RO, 
the veteran testified that his left knee problems varied in 
severity.  At times, he experienced left knee swelling, 
cramping, and aching as if pins were being inserted into his 
kneecap.  He also stated that he had pain radiating to his 
left foot.  He testified that he was unable to play with his 
daughter without having what he described as severe knee pain 
for anywhere from a week to a week and a half afterwards.  
The veteran stated that, in his employment as a mail carrier, 
he carried a satchel weighing as much as 40 to 45 pounds.  He 
indicated that, to relieve pain in his left knee, he 
sometimes carried the mail satchel on his right side.  He 
expressed his belief that, over time, this had caused him to 
develop problems with his right knee.  

Additional evidence was added to the claims folder in 
February 1999.  This evidence is discussed below in 
chronological order, based on the dates shown on the 
documents discussed.  The evidence includes a 1985 article on 
chronic compartment syndrome by Don E. Detmer, M.D., 
published in the American Journal of Sports Medicine.  
According to Dr. Detmer's article, chronic compartment 
syndrome is most typically an exercise-induced condition 
characterized by a relative inadequacy of musculofascial 
compartment size, producing chronic or recurring pain and/or 
disability.  Dr. Detmer described a study at the University 
of Wisconsin Hospital, involving 100 patients with chronic 
compartment syndrome, who were treated with surgery.  Of 
those patients studied who were active in athletics, seven 
cases of chronic compartment syndrome developed after knee 
surgery or casting.  Dr. Detmer opined that his experience 
and research had caused him to conclude that the human leg 
has seven different functional compartments.  These 
compartments were listed as including the anterior, lateral, 
posterior superficial medial (medial head of gastrocnemius), 
posterior superficial lateral (lateral head of 
gastrocnemius), posterior deep proximal, posterior deep 
distal (flexor digitorum longus, flexor hallucis longus, and 
posterior tibialis), and posterior superficial distal (distal 
soleus).  He added that mirror image bilaterality is quite 
common where chronic compartment syndrome is present, but 
physical findings were described as decidedly unimpressive in 
nearly all cases.  Dr. Detmer indicated that the 
understanding of compartment syndrome had been rather swift 
in light of the fact that the first report of the treatment 
of its chronic form had been only thirty years earlier.  He 
stated that there is some uncertainty about the manner in 
which most patients develop chronic compartment syndrome.  

In a July 1991 letter, a VA orthopedic specialist at the 
Salem VAMC reported that the veteran was under medical care 
for complaints of left knee pain.  It was further noted that 
he was experiencing symptoms of chromic compartment syndrome 
in his left leg.  The physician opined that chronic 
compartment syndrome is caused by overuse in muscular 
individuals, and it was recommended that the veteran rest for 
short periods each day.  

In a September 1991 medical note, Dr. Detmer discussed the 
veteran's medical history, including his prior knee surgery.  
Dr. Detmer reported clinical findings as to the veteran's 
lower extremities, and his diagnostic impression was chronic 
compartment syndrome, which Dr. Detmer believed, "[I]n all 
likelihood is not related to his knee problem".  

In a letter, dated in October 1991, from a VA physician at 
the Salem VAMC, the veteran's orthopedic diagnoses were 
reported as left knee chondromalacia, and left calf chronic 
compartment syndrome.  The physician opined that the 
veteran's "condition" was aggravated by long walks and 
climbs associated with his employment.  

In an April 1992 letter, Dr. Detmer opined that what he 
described as the veteran's constant walking in his employment 
as a mail carrier was most likely the cause of his chronic 
compartment syndrome.  

In a May 1992 letter to the Office of Workers' Compensation 
Programs, Division of Federal Employees' Compensation, of the 
U.S. Department of Labor (OWCP), Franklyn S. O'Rourke, M.D., 
noted that, over the preceding two years, the veteran had 
complained of increasing pain in both of his legs.  Dr. 
O'Rourke indicated that the veteran had chondromalacia of the 
left patella, and he complained of left leg pain and 
numbness.  On examination, the left calf was swollen to a 
size approximately one inch larger than the right calf.  Dr. 
O'Rourke's impression was of a left calf chronic compartment 
syndrome, and he opined that this disorder was secondary to 
the veteran's long walks and climbs in connection with his 
employment as a mail carrier.  Dr. O'Rourke indicated that 
the veteran had some early changes in his right leg, but 
these were not thought to be as severe as the left leg 
pathology.  

In a letter to the OWCP, dated in March 1993, Marc S. Siegel, 
M.D., reported the results of an orthopedic evaluation of the 
veteran.  Dr. Siegel discussed the veteran's medical history, 
and noted the veteran's employment as a mail carrier.  Dr. 
Siegel expressed reservations about prior diagnoses of 
chronic compartment syndrome because he noted that the 
veteran's symptoms only seemed to be present when standing.  
Dr. Siegel opined that the veteran's symptoms could indicate 
either chronic compartment syndrome or tarsal tunnel 
syndrome, and he expressed his belief that the veteran's 
symptoms were caused by his employment.  

Records of medical treatment of the veteran, dating in 1994 
and 1995, were subsequently associated with the claims 
folder.  In a July 1994 medical evaluation of the veteran for 
the OWCP, Dr. Detmer diagnosed recurrent chronic compartment 
syndrome.  He indicated that prolonged exercise was not good 
for the veteran's muscles until surgical removal of scar 
tissue could be accomplished.  Dr. Detmer recommended that 
the veteran adjust his work load.  The medical treatment 
records include records of private medical treatment of the 
veteran at the Lewis-Gale Clinic, in Salem, Virginia, and an 
August 1995 medical note from E. Wilson Watts, Jr., M.D., 
with a diagnosis of bilateral leg pain and swelling.  

A VA medical note from Dr. R.T., dated in January 1995, was 
thereafter added to the claims folder.  Dr. R.T. indicated 
that the veteran had injured his left knee in the 1970s, and 
he had had progressively increasing knee pain, with the pain 
in his left knee being more severe than his right knee pain.  
Dr. R.T. further noted that the veteran had chronic 
compartment syndrome, and had undergone bilateral 
fasciotomies performed by Dr. Detmer.  The veteran was also 
noted to have undergone arthroscopic left knee surgery, and 
left knee lateral release in the 1980s, but Dr. R.T. 
indicated that records of these surgical procedures were not 
then available for review.  On clinical evaluation, there was 
mild crepitus in both knees on range of motion studies.  
Patella tracking was described as good.  The veteran had no 
varus valgus or anterior posterior instability.  There was 
some moderate apprehension of both patella.  X-ray study did 
not demonstrate any obvious degenerative changes.  Dr. R.T. 
opined that it was possible that the veteran's right knee 
problems were aggravated or instigated by the injury and 
subsequent surgery on his left knee.  Dr. R.T. added that the 
veteran's employment as a mail carrier could also be a factor 
in his right knee disorder.  

Thereafter, a report of a medical evaluation of the veteran 
by Alfred A. Durham, M.D., dated in October 1997, was added 
to the claims folder.  The veteran reported that, without any 
specific history of injury, he began to have pain in his 
right calf and his left calf in 1991.  He underwent a 
fasciotomy of the left calf in 1993.  As a result of 
recurrent symptoms, he underwent a second fasciotomy of the 
left calf in 1994, with a fasciotomy of the right calf 
performed at the same time.  Dr. Durham noted that the 
veteran was a mail carrier, who delivered mail on foot.  It 
was indicated that, at the time of Dr. Durham's medical 
evaluation, the veteran had sufficient employee seniority to 
select his mail delivery routes, and, he was walking a total 
of less than three miles.  Longer delivery routes tended to 
create difficulties with his extremities.  Following clinical 
evaluation, Dr. Durham opined that the veteran's employment 
"probably aggravated" his compartment syndrome.  

In a December 1997 letter to the veteran from a senior claims 
examiner at the OWCP, it was indicated that, based upon the 
results of a medical examination of the veteran by Dr. 
Durham, a "recurrent condition" had been found to be 
causally related to the effects of the veteran's bilateral; 
compartment syndrome (exertional).  The claims examiner 
further stated that the veteran's medical expenses incurred 
due to treatment of the unspecified condition would be paid 
by the OWCP.  

On VA orthopedic examination in March 1999, the examiner 
reported the veteran's description of his medical history.  
The veteran complained of swelling in both of his knees, and 
cramping in both of his calves.  Symptoms associated with his 
right leg had become as severe as those associated with his 
left leg.  The veteran complained of pain in his knees, which 
he said was sharp, and more severe on motion.  He also 
complained of weakness, stiffness, and some swelling in both 
knees, but he denied heat or redness in his knees.  He 
reported that he was having instability, or a sensation that 
his knees were giving way, along with some locking of his 
knee joints.  He complained of fatigability, and lack of 
endurance with regard to his knees.  The veteran indicated 
that any prolonged walking caused flareups of his knee pain, 
and rain and cold weather seemed to increase the severity of 
his symptoms.  Rest, Naprosyn, warm soaks, and long underwear 
reduced the severity of his symptoms.  The veteran denied 
episodes of dislocation or recurrent subluxation.  He 
reported that he was working in a position with the USPS, 
which required less walking.  In the previous year, he had 
missed two weeks from work due to knee and leg problems.  On 
clinical evaluation, the veteran's gait was normal.  Straight 
leg testing was negative for abnormalities.  The right knee 
had no deformity.  Swelling, crepitus, and laxity were 
present, and the right knee was tender anteriorly, 
posteriorly, medially, and laterally.  The veteran could 
actively extend his right knee to +5 degrees with pain, he 
could passively extend his right knee to +2 degrees with 
pain, and he could extend his right knee to +2 degrees after 
fatiguing with pain.  He actively flexed his right knee from 
+5 degrees to 128 degrees with pain, he could passively flex 
his right knee from +2 degrees to 130 degrees with pain, and 
he could flex his right knee from +2 degrees to 130 degrees 
after fatiguing with pain.  The left knee showed no 
deformity, and there was slight swelling, along with crepitus 
and laxity.  The left knee was tender anteriorly, 
posteriorly, laterally, and medially.  The veteran could 
actively and passively extend his left knee to zero degrees 
with pain, and he could extend his left knee to zero degrees 
after fatiguing with pain.  He could actively flex his left 
knee from zero to 132 degrees, he could passively flex his 
left knee from zero to 135 degrees with pain, and he could 
flex his left knee from zero to 132 degrees after fatiguing 
with pain.  The examiner noted the presence of what was 
described as an unsightly, nontender scar on the medial 
aspect of the left knee, measuring one centimeter by one 
centimeter, and an unsightly, nontender scar on the lateral 
aspect of the left knee, measuring six centimeters by 1/2 
centimeter.  There was a four centimeter by three centimeter 
scar, with a slight muscle bulge on the lateral aspect of the 
right calf.  The examiner reported that the muscle reduced 
easily.  The scar was described as unsightly, but nontender.  
There was a six centimeter by one centimeter, unsightly, 
nontender scar on the right lower calf.  There was a six 
centimeter by one centimeter, unsightly, nontender scar on 
the right medial, lower calf.  There was a four centimeter by 
two centimeter muscle hernia on the lateral left upper calf, 
with an unsightly scar.  There was a six centimeter by one 
and 1/2  centimeter, unsightly, nontender scar on the upper, 
lateral, left calf.  The examiner described various records 
reviewed in connection with the examination, to include 
reports of Drs. O'Rourke, Detmer, and Siegel, Dr. Detmer's 
article about chronic compartment syndrome, and the medical 
opinion of Drs. R.T.  The VA examiner noted that none of the 
medical evidence reviewed contained a medical opinion 
relating the veteran's chronic compartment syndrome to his 
service-connected left knee disorder.  However, the examiner 
then noted that Dr. Detmer's article referred to seven 
patients who developed chronic compartment syndrome after 
knee surgery.  The examiner concluded that, it is more likely 
than not that the veteran's right knee disorder was caused by 
his service-connected left knee disorder, and the examiner 
further opined that, it was more likely than not that the 
veteran's left leg compartment syndrome was caused by his 
service-connected left knee disorder.  

At a hearing before the undersigned Member of the Board in 
Washington, D.C. in April 2001, the veteran testified that he 
has constant left knee pain.  He said he had been told that 
he has chondromalacia of the left knee.  He described the 
left knee pain as a seven on a scale from one to ten, with 
ten being the most severe pain.  He indicated that his left 
knee gives way, and he wears a brace on his left knee.  The 
veteran explained that he takes Naprosyn for pain, and he 
receives VA medical treatment for his left knee on an "as 
needed" basis .  In his employment with the USPS, he had 
been able to reduce the number of miles he walks while 
delivering mail.  The veteran testified that he has been told 
that he has chondromalacia of the right knee.  He described 
the right knee pain as a seven on a scale from one to ten, 
with ten being the most severe pain.  He indicated that he 
did not wear a right knee brace, and he had not had surgery 
on his right knee.  The veteran stated that Dr. R.T. and the 
VA physician who examined him in March 1999 told him that his 
right knee problems were related to his service-connected 
left knee disorder.  The veteran further indicated that the 
VA physician who examined him in March 1999 also told him 
that his left leg compartment syndrome was related to his 
service-connected left knee disorder.  The veteran denied 
experiencing any left leg compartment syndrome symptoms prior 
to his left knee surgery.  


Analysis

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist a 
claimant in the development of his claims.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With respect to both 
secondary service connection issues, the Board is satisfied 
that all available relevant evidence has been obtained, and 
that no further assistance to the veteran is required by the 
VCAA.  This will be further explained below.  


Secondary Service Connection for a Right Knee Disorder

The veteran is contending, in effect, that he has a right 
knee disorder which has been caused by his service-connected 
left knee disorder.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).  The United States 
Court of Appeals for Veterans Claims (Court) has interpreted 
this regulation to include the situation where a service-
connected disability is aggravating a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records do not contain any 
references to a right knee disorder.  However, as early as 
the VA examination in October 1975, the year following his 
discharge from service, and prior to any reported left knee 
surgery, the veteran complained of right leg pain, which he 
indicated developed when he shifted his weight from his left 
leg to his right leg.  Since that time, the record contains 
several assertions by the veteran that he was, in effect, 
developing right knee pain as a result of "favoring" his 
service-connected left knee.  

As indicated above, a VA medical note, dated in January 1995, 
contained Dr. R.T.'s opinion that it was possible that the 
veteran's right knee problems were aggravated or instigated 
by the injury and subsequent surgery on his left knee.  Dr. 
R.T. indicated that the veteran's post-service employment as 
a mail carrier might also have contributed to the onset of 
his right knee pathology.  In a March 1995 VA medical note, 
Dr. T.S. opined that based, on medical notes from Dr. R.T. 
and a clinical assessment of the veteran, it was more likely 
than not the veteran's right knee pathology was causally 
related to his left knee injury in service.  On VA orthopedic 
examination of the veteran in April 1995, the examiner opined 
that the veteran's right knee symptoms were probably 
exacerbated by his service-connected left knee disorder.  And 
on VA examination of the veteran in March 1999, the examiner 
opined that it was more likely than not the veteran's right 
knee disorder was related to his service-connected left knee 
disorder.  

While the veteran is competent to testify as to symptoms he 
experiences, the Court has held that, as a layperson, he is 
not competent to provide a medical opinion because medical 
opinions require specialized medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  The medical opinions of 
record with regard to the onset and etiology of the veteran's 
right knee disorder satisfactorily establish that the 
service-connected left knee disorder has continued to 
aggravate the veteran's right knee disorder.  Accordingly, 
the Board finds that a proper basis exists to grant the claim 
of entitlement to secondary service connection for a right 
knee disorder, and the appeal as to that issue should be 
granted.  


Secondary Service Connection for Left
Leg Compartment Syndrome

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).  See also Allen, 
supra.  

The veteran is, in effect, contending that his left leg 
compartment syndrome is related to his service-connected left 
knee disorder.  As a layperson, he is not competent to 
provide a medical opinion.  See Layno, supra.  

The Board notes that the evidence of record demonstrates that 
the veteran's left leg compartment syndrome is a disorder 
which is separate and distinct from his left knee disorder.  
Dr. Detmer's article reported his conclusion that the human 
leg has seven different compartments, and the clinical 
findings of record with regard to the veteran's left leg 
compartment surgery uniformly show that these were surgical 
procedures (fasciotomies) performed in the area of the 
veteran's left calf, rather than his left knee.  

The medical opinion of the VA examiner who performed the 
March 1999 VA orthopedic examination of the veteran is the 
one medical opinion of record which is favorable to the 
veteran's claim of entitlement to secondary service 
connection for left leg compartment syndrome.  The VA 
physician's opinion appears to be based upon the research and 
medical testing reported in Dr. Detmer's 1985 medical journal 
article.  However, in a September 1991 medical note, Dr. 
Detmer himself, who performed the veteran's left leg 
compartment surgery, stated that the veteran's left leg 
compartment disorder was in all likelihood not related to his 
left knee disorder.  As Dr. Detmer is the physician who 
performed the veteran's left leg compartment surgery, and his 
expertise with regard to chronic compartment syndrome was at 
least implicitly acknowledged by the VA examiner who 
evaluated the veteran in March 1999, the Board concludes that 
Dr. Detmer's medical opinion, which is unfavorable to the 
veteran's claim, is entitled to greater probative weight than 
the favorable opinion of the VA examiner in March 1999.  The 
Board further notes that Dr. Detmer and other physicians, 
such as Drs. O'Rourke, Siegel, and Durham, all attributed the 
veteran's left leg compartment syndrome to his post-service 
employment as a mail carrier.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to secondary service connection for 
left leg compartment syndrome.  Additionally, while the 
records of the left leg compartment surgery by Dr. Detmer in 
1993 and 1994 have not been associated with the claims 
folder, the Board finds that additional development of the 
record to obtain said evidence is not necessary in light of 
Dr. Detmer's written opinion disassociating the veteran's 
left leg compartment syndrome from his left knee disorder.  
Likewise, while the records of the OWCP with regard to the 
veteran's left leg compartment syndrome have not been 
associated with the claims folder, the conclusions of the 
OWCP appear to have been based upon the October 1997 medical 
evaluation of the veteran by Dr. Durham, which is of record.  
Given that the preponderance of the evidence is against the 
claim of entitlement to secondary service connection for left 
leg compartment syndrome, the claim must be denied.  


ORDER

Entitlement to secondary service connection for a right knee 
disorder is granted.  

Entitlement to secondary service connection for left leg 
compartment syndrome is denied.  


REMAND

With regard to the claim of entitlement to an increased 
rating for a service-connected left knee disorder, the Board 
notes that the disorder is currently rated as 20 percent 
disabling under Diagnostic Code 5257 of VA's Schedule for 
Rating Disabilities (38 C.F.R. Part 4).  Diagnostic Code 5257 
governs ratings based on impairment of the knee manifested by 
recurrent subluxation or instability.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

The report of a diagnostic arthroscopy performed on the 
veteran's left knee in February 1986 at the Salem VAMC 
contained an operative diagnosis of left knee subluxation.  
Following the left knee surgery in February 1986, the record 
does not contain complaints or diagnoses of subluxation, and 
the veteran specifically denied episodes of subluxation on 
his most recent VA examination in March 1999.  However, he 
complained of left knee instability on the same examination, 
and indicated in his testimony at the Board hearing in April 
2001 that he continues to have instability in his left knee.  
The report of the March 1999 VA examination noted that there 
was left knee laxity but, the report did not characterize the 
severity of the veteran's left knee instability, so as to 
permit a rating of the disability under Diagnostic Code 5257.  

Additionally, in an opinion by VA's General Counsel, dated 
July 1, 1997 (VAOGCPREC 23-97), as well as an opinion by VA's 
General Counsel, dated August 14, 1998 (VAOGCPREC 9-98), it 
was held that separate disability ratings may be assigned for 
a service-connected knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5257, where a veteran is 
found to have both arthritis of the knee with the requisite 
limitation of motion or painful motion and instability of the 
knee.  Therefore, separate disability ratings may be 
warranted as to the veteran's service-connected left knee 
disorder if shown by the evidence.  Given the foregoing, and 
the holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that the issue of entitlement to an 
increased rating for a left knee disorder requires additional 
development.  

Accordingly, the claim of entitlement to an increased rating 
for a left knee disorder is REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for his service-
connected left knee disorder since his VA 
examination in March 1999.  Where 
necessary, the veteran should be 
requested to sign and submit the 
appropriate forms giving his consent for 
the release to VA of all records of any 
such treatment to which he refers.  All 
records obtained must be associated with 
the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA orthopedic 
examination to determine the severity of 
his service-connected left knee disorder.  
All clinical findings should be reported 
in detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner should report 
all pertinent medical complaints, 
symptoms, and clinical findings, 
including the range of motion in the left 
knee in degrees of flexion and extension, 
and also comment on functional limitation 
due to pain on undertaking motion.  The 
examining physician should also report 
any weakened movement, excess 
fatigability on use, and incoordination 
caused by the veteran's service-connected 
left knee disability.  The examiner 
should state whether the left knee 
exhibits recurrent subluxation and/or 
lateral instability and, if present, 
whether such is less than slight, slight, 
moderate, or severe in degree.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  The RO should then review the claim 
of entitlement to an increased rating for 
his service-connected left knee disorder 
with due consideration to Diagnostic 
Codes 5257, 5003, 5010, 5260, 5261, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
DeLuca, and VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



